Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered December 10, 2003, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea after a suitable inquiry at which defendant received a sufficient opportunity to present his contentions (see People v Frederick, 45 NY2d 520 [1978]). The record supports the court’s determination that the plea was voluntary (see People v Alexander, 97 NY2d 482, 485 [2002]). Although defendant’s plea was linked to that of his codefendant brother, it met constitutional standards for such an arrangement and the linkage did not render the plea involuntary (see People v Fiumefreddo, 82 NY2d 536, 545-546 [1993]; People v Ocasio, 260 AD2d 254 [1999], lv denied 93 NY2d 1004 [1999]). We have considered and rejected defendant’s remaining arguments. Concur— Andrias, J.P., Sullivan, Williams, Gonzalez and Catterson, JJ.